NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       CHRISTINE WYNN, Appellant.

                             No. 1 CA-CR 14-0787
                               FILED 10-27-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-459741-001
           The Honorable Charles Donofrio, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Reid
Counsel for Appellant
                            STATE v. WYNN
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Donn Kessler joined.


T H U M M A, Judge:

¶1           This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Christine
Wynn has advised the court that, after searching the entire record, counsel
has found no arguable question of law and asks this court to conduct an
Anders review of the record. Wynn was given the opportunity to file a
supplemental brief pro se, but has not done so. This court has reviewed the
record and has found no reversible error. Accordingly, Wynn’s convictions
and resulting sentences are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2            After work one night in mid-December 2013, Wynn and her
friends, A.D. and J.D., went to a club on Mill Avenue in Tempe in A.D.’s
car, arriving at approximately 11:00 p.m. Wynn left the club shortly after
midnight and waited for her friends by their car parked on the street.
Wynn’s friends came to the car at about 2:00 a.m. and a designated driver,
who had not been at the club, arrived to pick them up. A.D., however,
decided to drive her car home. Because A.D. was intoxicated, Wynn
intervened. When Wynn was unable to convince A.D. to leave the car at the
club, Wynn drove A.D.’s car in the direction of A.D.’s workplace a few
blocks away.

¶3             When driving A.D.’s car, while stopped at a red light, Tempe
Police officers on bicycle patrol approached and directed Wynn to pull over
because her headlights were not on. After complying, Wynn told officers
she did not have any identification with her. Officers noticed signs of
intoxication including Wynn’s slurred speech and the smell of alcohol.
Officers asked if Wynn had had anything to drink, and Wynn told them she
had consumed two “Long Island iced teas.” The officers conducted field


1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89 (1997) (citation omitted).


                                      2
                            STATE v. WYNN
                           Decision of the Court

sobriety tests including a Horizontal Gaze Nystagmus test, “walk-and-
turn” test and “one-leg-stand” test. All three of these tests revealed signs
that Wynn was intoxicated and impaired.

¶4           Based on the results of the field sobriety tests, the officers
arrested Wynn. After obtaining a search warrant, a phlebotomist drew
Wynn’s blood at approximately 4:30 a.m., and testing revealed Wynn had
a blood alcohol content of .089. Investigation revealed that Wynn’s driver’s
license was suspended and that she was subject to a requirement that she
drive only vehicles with an ignition interlock device.

¶5             Wynn was charged with four Class 4 felonies: (1) driving on
a suspended license while impaired due to the influence of an intoxicating
liquor; (2) driving on a suspended license with a blood alcohol content of
.08 or more; (3) driving while impaired due to the influence of an
intoxicating liquor while under court order to equip her vehicle with a
certified ignition interlock device; and (4) driving with a blood alcohol
content of .08 or more while under court order to equip her vehicle with a
certified ignition interlock device.

¶6           At trial, an Arizona Motor Vehicle Division (MVD) custodian
of records testified MVD sent Wynn a notice that her license was
suspended. Wynn’s driver record was admitted into evidence and showed
the notice was mailed to Wynn at the last address she provided to the MVD
in late September 2013, nearly three months before the December 2013
incident. The MVD custodian of records also testified Wynn’s license
included a limitation that Wynn was required to drive only vehicles
equipped with an ignition interlock device; notice of that requirement was
mailed to Wynn at the last address she provided to the MVD in early
October 2013. The officers who arrested Wynn testified the car Wynn was
driving was not equipped with an ignition interlock device.

¶7             During trial, the superior court observed a juror look at her
phone, and repeatedly fall asleep during proceedings. Later, another juror
reported to the court that the juror in question smelled of alcohol and
appeared to be “under the influence of something.” The court dismissed the
juror without objection. Wynn moved for a mistrial, arguing that the juror
smelling of alcohol would prejudice Wynn’s case because it was similar to
the officers’ testimony that they had smelled alcohol on Wynn. The court
denied the motion, concluding that smelling alcohol on a person is a
common experience and will not prevent the jury from deciding the case on
the evidence.




                                     3
                             STATE v. WYNN
                            Decision of the Court

¶8            After the State rested, Wynn unsuccessfully moved for a
judgment of acquittal arguing a lack of sufficient evidence to support the
charges. Wynn then elected to testify on her own behalf. After final
instructions and closing arguments, the jury deliberated and found Wynn
guilty as charged. The court suspended imposition of sentence, placed
Wynn on probation for five years and ordered her to serve four months in
prison, with 35 days of presentence incarceration credit.

¶9            Wynn timely appealed her convictions and sentences. This
court has jurisdiction pursuant to Arizona Revised Statues (A.R.S.) sections
12-120.21(A)(1), 13-4031, and -4033(A)(1) (2015).2

                               DISCUSSION

¶10             This court has reviewed and considered counsel’s brief and
has searched the entire record for reversible error. See State v. Clark, 196
Ariz. 530, 537 ¶ 30 (App. 1999). Searching the record and brief reveals no
reversible error. The record shows that Wynn was represented by counsel
at all stages of the proceedings and counsel was present at all critical stages.
The evidence received at trial constitutes substantial evidence supporting
Wynn’s convictions.

¶11           From the record, all proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure. The jury was
properly comprised of eight members. The court properly instructed the
jury, including on the elements of the charges, the State’s burden of proof
and the necessity of reaching a unanimous verdict. The jury returned a
unanimous verdict that was confirmed by juror polling. The court received
and considered a presentence report and imposed a legal term of probation
and other consequences. Further, the court did not abuse its discretion in
denying Wynn’s motion for a mistrial. See State v. Adamson, 136 Ariz. 250,
260 (1983) (holding decision to grant mistrial is left to superior court’s
sound discretion).

                               CONCLUSION

¶12           This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; Clark, 196 Ariz. at 537 ¶ 30. Accordingly, Wynn’s
convictions and resulting sentences are affirmed.


2Absent material revisions after the relevant dates, statutes cited refer to the
current version unless otherwise indicated.


                                       4
                            STATE v. WYNN
                           Decision of the Court

¶13            Upon filing of this decision, defense counsel is directed to
inform Wynn of the status of her appeal and of her future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Wynn
shall have 30 days from the date of the decision to proceed, if she desires,
with a pro se motion for reconsideration or petition for review.




                                   :ama




                                      5